Name: Commission Delegated Regulation (EU) 2019/463 of 30 January 2019 amending Regulation (EU) 2015/2365 of the European Parliament and of the Council with regard to the list of exempted entities (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: Europe;  financial institutions and credit;  European construction;  free movement of capital;  monetary economics;  public finance and budget policy;  executive power and public service
 Date Published: nan

 22.3.2019 EN Official Journal of the European Union L 80/16 COMMISSION DELEGATED REGULATION (EU) 2019/463 of 30 January 2019 amending Regulation (EU) 2015/2365 of the European Parliament and of the Council with regard to the list of exempted entities (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/2365 of the European Parliament and of the Council of 25 November 2015 on transparency of securities financing transactions and of reuse (1), and in particular Article 2(4) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) The withdrawal agreement as agreed between the negotiators contains arrangements for the application of provisions of Union law to and in the United Kingdom beyond the date the Treaties cease to apply to the United Kingdom. If that agreement enters into force, Regulation (EU) 2015/2365, including the exemption provided for in Article 2(2)(a) of that Regulation, will apply to and in the United Kingdom during the transition period in accordance with that agreement and will cease to apply at the end of that period. (3) The withdrawal of the United Kingdom from the Union would, in the absence of any special provisions, have the effect that the exemption for the members of the European System of Central Banks (ESCB) and other Member States' bodies performing similar functions and other Union public bodies charged with, or intervening in, the management of the public debt in Article 2(2)(a) of Regulation (EU) 2015/2365 will no longer apply to the United Kingdom central bank and other bodies performing similar functions and other public bodies charged with, or intervening in, the management of the public debt in the United Kingdom. (4) The Commission has carried out an assessment of the international treatment of central banks and the public bodies charged with or intervening in the management of the public debt under the laws to be applicable in the United Kingdom with regards to securities financing transactions after its withdrawal from the Union and has presented its conclusions to the European Parliament and the Council. (5) The Commission concluded in its assessment that the United Kingdom central bank and public bodies charged with or intervening in the management of the public debt should be exempted from the reporting obligation under Article 4 and the reuse transparency requirements under Article 15 of Regulation (EU) 2015/2365. (6) The authorities of the United Kingdom have provided assurances on the status, rights and obligations of ESCB members, including their intention to grant to the members of the ESCB and other Member States' bodies performing similar functions and other Union public bodies charged with or intervening in the management of the public debt an exemption comparable to the one provided for in Article 2(2) of Regulation (EU) 2015/2365. (7) Consequently, the central bank of the United Kingdom and other bodies performing similar functions and other public bodies charged with, or intervening in, the management of the public debt in the United Kingdom should be included in the list of exempted entities laid down in Regulation (EU) 2015/2365. (8) Therefore, Regulation (EU) 2015/2365 should be amended accordingly. (9) The Commission continues to monitor on a regular basis the treatment of the central banks and public bodies exempted from the reporting obligation and the reuse transparency requirements laid down in the list in Article 2(2) of Regulation (EU) 2015/2365. That list may be updated in light of the development of the regulatory arrangements in those third countries and taking into account any relevant new sources of information. Such reassessment could lead to the removal of certain third countries from the list of exempted entities. (10) This Regulation should enter into force as a matter of urgency and should apply from the day following that on which Regulation (EU) 2015/2365 ceases to apply to and in the United Kingdom, HAS ADOPTED THIS REGULATION: Article 1 In Article 2(2) of Regulation (EU) 2015/2365, the following point (c) is added: (c) the central bank and other bodies performing similar functions and other public bodies charged with, or intervening in, the management of the public debt in the United Kingdom of Great Britain and Northern Ireland.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which Regulation (EU) 2015/2365 ceases to apply to and in the United Kingdom. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 337, 23.12.2015, p. 1.